DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Iijima et al. (US 6,452,358) in view of Kawakami et al. (US 2013/0081069).

Regarding claim 1,
Iijima discloses (Fig. 1):
An electronic watch (Fig. 1) comprising: a motor (10) configured to drive a pointer (61, 62, 63, Col. 7:7-26);

They do not disclose:
a first control circuit electrically coupled to the motor and configured to output a first motor drive signal; and a second control circuit electrically coupled to the motor and configured to output a second motor drive signal, wherein when the first control circuit outputs the first motor drive signal, the second control circuit is in a high impedance state to the input of the first motor drive signal, and when the second control circuit outputs the second motor drive signal, the first control circuit is in a high impedance state to the input of the second motor drive signal.

However, Kawakami teaches (Fig. 2):
a first control circuit (Fig. 2, M1, M2) electrically coupled to the motor (91a) and configured to output a first motor drive signal (to T1, ¶0059); and a second control circuit ( M3, M4) electrically coupled to the motor (91a) and configured to output a second motor drive signal (to T2, ¶0059), wherein when the first control circuit outputs the first motor drive signal (¶0064), the second control circuit (M3, M4) is in a high impedance state to the input of the first motor drive signal (¶0064, every transistor is off except M2 and T2, M3, and M4 is in the high impedance state), and when the second control circuit (M3, M4) outputs the second motor drive signal (¶0066), the first control circuit is in a high impedance state to the input of the second motor drive signal (¶0066, every transistor is off except M$ and T1, M1, and M2 is in the high impedance state).

Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the wristwatch from Iijima that uses a stepper motor to drive the pointer (Col. 7:7-26), and use the stepper motor and motor control circuit from Kawakami that puts different ends of the coil into a high impedance state in order to compare a read voltage to a threshold in order to control the stepping motor based on voltage as taught by Kawakami (¶0075).  This would enable the wristwatch to use less power by measuring the voltage while having most of the switches turned off.

Regarding claim 2,
Iijima discloses the above elements from claim 1.

They do not disclose:
wherein the first motor drive signal has a first pulse waveform that rotates the motor, the first pulse waveform being output at a predetermined interval to rotate the motor, and the second motor drive signal has a second pulse waveform that rotates the motor and is selected from among a plurality of pulse waveforms having different pulse widths, the second pulse waveform being output at a time interval shorter than the predetermined time interval to rotate the motor.

However, Kawakami teaches (Fig. 2):
wherein the first motor drive signal  (Fig. 2, to T1, ¶0059) has a first pulse waveform that rotates the motor (¶0051), the first pulse waveform being output at a predetermined interval to rotate the motor (¶0051), and the second motor drive signal (Fig. 2, to T1, ¶0059) has a second pulse waveform that rotates the motor (¶0051) and is selected from among a plurality of pulse waveforms having different pulse widths (can change pulse widths by PWM, ¶0051), the second pulse waveform being output at a time interval shorter than the predetermined time interval to rotate the motor (can do this with PWM, ¶0051).
Regarding claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the wristwatch from Iijima that uses a stepper motor to drive the pointer (Col. 7:7-26), and use the stepper motor and motor control circuit from Kawakami that puts different ends of the coil into a high impedance state in order to compare a read voltage to a threshold in order to control the stepping motor based on voltage as taught by Kawakami (¶0075).  This would enable the wristwatch to use less power by measuring the voltage while having most of the switches turned off.

Regarding claim 3,
Iijima discloses (Fig. 1):
a plurality of the motors (Fig. 1, 44, 11, Col. 6:13-19)

They do not disclose:
are electrically coupled to the first control circuit and the second control circuit.

However, Kawakami teaches (Fig. 2):
are electrically coupled to the first control circuit (Fig. 2, M1, M2) and the second control circuit (M3, M4, ¶0028).

Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the wristwatch from Iijima that uses a stepper motor to drive the pointer (Col. 7:7-26), and use the stepper motor and motor control circuit from Kawakami that puts different ends of the coil into a high impedance state in order to compare a read voltage to a threshold in order to control the stepping motor based on voltage as taught by Kawakami (¶0075).  This would enable the wristwatch to use less power by measuring the voltage while having most of the switches turned off.

Regarding claim 4,
Iijima discloses (Fig. 1):
a plurality of the motors (Fig. 1, 44, 11, Col. 6:13-19)

They do not disclose:
are electrically coupled to the first control circuit and the second control circuit.

However, Kawakami teaches (Fig. 2):
are electrically coupled to the first control circuit (Fig. 2, M1, M2) and the second control circuit (M3, M4, ¶0028).

Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the wristwatch from Iijima that uses a stepper motor to drive the pointer (Col. 7:7-26), and use the stepper motor and motor control circuit from Kawakami that puts different ends of the coil into a high impedance state in order to compare a read voltage to a threshold in order to control the stepping motor based on voltage as taught by Kawakami (¶0075).  This would enable the wristwatch to use less power by measuring the voltage while having most of the switches turned off.

Regarding claim 5,
Iijima discloses (Fig. 1):
A control method for an electronic watch (Fig. 1) including a motor (10) that drives a pointer (61, 62, 63, Col. 7:7-26),

They do not disclose:
a first control circuit electrically coupled to the motor and outputting a first motor drive signal, and a second control circuit electrically coupled to the motor and outputting a second motor drive signal, the control method comprising: setting the second control circuit to a high impedance state to input of the first motor drive signal; causing the first control circuit to output the first motor drive signal to the motor; stopping the first control circuit from outputting the first motor drive signal; setting the first control circuit to a high impedance state to input of the second motor drive signal; and causing the second control circuit to output the second motor drive signal to the motor.

However, Kawakami teaches (Fig. 2):
a first control circuit (Fig. 2, M1, M2) electrically coupled to the motor (91a) and configured to output a first motor drive signal (to T1, ¶0059); and a second control circuit ( M3, M4) electrically coupled to the motor (91a) and configured to output a second motor drive signal (to T2, ¶0059), the control method comprising: setting the second control circuit (M3, M4) to a high impedance state to input of the first motor drive signal (¶0064, every transistor is off except M2 and T2, M3, and M4 is in the high impedance state); causing the first control circuit (M1, M2) to output the first motor drive signal to the motor (to T1, ¶0059); stopping the first control circuit from outputting the first motor drive signal (Turns off M1 and M2); setting the first control circuit to a high impedance state to input of the second motor drive signal; and causing the second control circuit to output the second motor drive signal to the motor (¶0066, every transistor is off except M4 and T1, M1, and M2 is in the high impedance state).
Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the wristwatch from Iijima that uses a stepper motor to drive the pointer (Col. 7:7-26), and use the stepper motor and motor control circuit from Kawakami that puts different ends of the coil into a high impedance state in order to compare a read voltage to a threshold in order to control the stepping motor based on voltage as taught by Kawakami (¶0075).  This would enable the wristwatch to use less power by measuring the voltage while having most of the switches turned off.

Regarding claim 6,
Iijima discloses (Fig. 1):
An electronic watch (Fig. 1) comprising: a motor (10) configured to drive a pointer (61, 62, 63, Col. 7:7-26);

They do not disclose:
a control circuit electrically coupled to the motor and configured to output a first motor drive signal; and a inspection terminal electrically coupled to the motor and to which a second motor drive signal is input, wherein when the second motor drive signal is input to the inspection terminal, the control circuit is in a high impedance state to input of the second motor drive signal.

However, Kawakami teaches (Fig. 2):
a control circuit (Fig. 2, M1-M4) electrically coupled to the motor (91) and configured to output a first motor drive signal (¶0059); and a inspection terminal electrically coupled to the motor (Terminal T2) and to which a second motor drive signal is input (from M3 and M4), wherein when the second motor drive signal is input to the inspection terminal (T2), the control circuit is in a high impedance state to input of the second motor drive signal (¶0064, every transistor is off except M2 and T2, M3, and M4 is in the high impedance state).

Regarding claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the wristwatch from Iijima that uses a stepper motor to drive the pointer (Col. 7:7-26), and use the stepper motor and motor control circuit from Kawakami that puts different ends of the coil into a high impedance state in order to compare a read voltage to a threshold in order to control the stepping motor based on voltage as taught by Kawakami (¶0075).  This would enable the wristwatch to use less power by measuring the voltage while having most of the switches turned off.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inoue (US 2015/0123591) – motor driving circuit

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846           
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846